DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  Claims 9-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) and the species of recycled material with traverse in the reply filed on 05/21/2021 is acknowledged.  Applicants traverse because “[t]he common technical feature identified in the Action of a cartridge receiver and removable cartridge was not intended to be the ‘special’ technical feature of the presented claims.”  However, whatever was intended, the fact is that the common technical feature is cartridge receivers intended to be used for new or recycled print material, which is not novel over the prior art.  Thus, the groups identified in the Requirement for Restriction lack unity since they lack a special technical feature that makes a ‘contribution’ over the prior art.  The election of species is withdrawn in light of the amendments to the claims.  In sum, claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 

Claim Objections
	Claim 1 is objected to for the improper conjunction “and”: “the second cartridge receiver comprising and output.”  The “and” makes no sense in the sentence.  The Office believes this should be “an.”  Appropriate correction is required.

Claim Interpretations
	Throughout the claims, Applicants recite a generic component (e.g. “thermal fusion system”), then state an intended use (e.g. intended “to selectively fuse portions of successive layers of build material on a build platform for the 3D printer to generate a 3D object”) that fails to distinguish the claimed 3D printer over the prior art.  Thus, these statements of intended use are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  See MPEP § 2114(II).
	In claim 1, the “thermal fusion system” broadly encompasses any one or more components capable of fusing (e.g. laser, heater, etc.), or used in fusing (e.g. build platform, heater, powder spreader, housing, etc.).
	The “cartridge receivers” encompass anything capable of receiving any cartridge.  All that is required structurally for the “first cartridge receiver” is an “intake” (e.g. any opening, valve, etc.).  All that is required structurally for the “second cartridge receiver” is an “intake” (e.g. any opening, valve, etc.) and “output” (e.g. any opening, valve, etc.).

	“Fusing agent” would be understood by a skilled artisan as a coalescing agent such as ink that is used to selectively join powder particles.  See WO 2016/114772.
	As to the generic “build unit processing module” of claim 4, this includes anything that contributes to cooling and separating the build material from the 3D object.  The specification state this includes generic build platforms with holes, filters, sieves, vibration sources, bead blaster, brush, etc. (spec., paras. 0077-78, for example).
	As to the generic “3D printed object recovery zone” of claim 4, this includes any arbitrary designated zone capable of being used to recover the printed 3D object separated from the excess build material.  The specification states this “zone” can include components to clean the 3D object such as containers, lights, air devices, fans, tools to remove build material, etc. (spec., para. 0079, for example).

	The wherein clause of claim 5 (“wherein the printer is to print the 3D object from the build material, and wherein the build material comprises powder comprising plastic, polymer, metal, glass, ceramic, or any combination thereof”) only states an intended use, not any structural requirements of the 3D printer; thus, it does not distinguish the 3D printer over prior art.
	Similarly, the wherein clauses of claims 4 and 7 fail to distinguish over the prior art.
	In sum, the claims are so generic that they are anticipated by multiple prior art references, and the Office cannot find allowable subject matter.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1 and 3-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BURRIS (US 2014/0265048).
	As to claim 1, BURRIS teaches a 3D printer comprising thermal fusion system (laser output optic 130; Figs. 1 & 3); first cartridge receiver with intake (receiver 150; Fig. 3); and second cartridge receiver with intake and output (“Alternatively, the cartridge 200 can include 
	As to claims 3 and 6-8, BURRIS teaches internal vessels (200; Fig. 3), powder spreader (182; Fig. 3) and dispense vessel with pneumatic system (material dispenser 180 implemented with gas; paras. 0024, 0034 and Figs. 3 & 7).
	As to claim 4, BURRIS teaches build platform in build enclosure (build platform 122 in build chamber 120; Fig. 3), build unit processing module with 3D printed object recovery zone (platform lowered to drainage port 128 zone/region to remove excess build material; para. 0024 and Fig. 3).
	As to claim 5, BURRIS teaches that the cartridge receivers include cavity, receptacle, slot or sleeve (para. 0026).

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by TEKEN (US 2017/0320268, effective filing date 12/21/2010).
	As to claim 1, TEKEN teaches a 3D printer comprising thermal fusion system (radiation sources 170; Fig. 1); first cartridge receiver with intake (cartridge 142; Fig. 1); and second cartridge receiver with intake and output (cartridge 144; Fig. 1).  TEKEN also discloses use of the 
	As to claim 2, TEKEN teaches printbar (printing unit 120; Figs. 1-2), movement device (positioning/conveying unit 150; Figs. 1-2) and energy source (radiation sources 170; Fig. 1).  TEKEN also discloses use of the printbar to dispense ink (paras. 0022-24, 0028).
	As to claims 3 and 6-8, TEKEN teaches internal vessels (multiple internal containers; para. 0022), spreader (leveling unit 160; Figs. 1-2) and dispense vessel with pneumatic system (ink build material conveyed in tubes; paras. 0023-24, 0036, 0039).
	As to claim 4, TEKEN teaches build platform in build enclosure (fabrication tray 110 in chamber; Figs. 1-2 and paras. 0002, 0013-14, 0022-23, 0029), build unit processing module with 3D printed object recovery zone (para. 0036).
	As to claim 5, TEKEN teaches that the cartridge receivers include cavity, receptacle, slot or sleeve (paras. 0022-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over BURRIS in view of NG (WO 2016/114772).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar fusing/coalescing agent dispensers to the powder device of 
As to claim 1, BURRIS teaches the elements of this claim as explained above.
BURRIS not explicitly teach a printbar (e.g. inkjet nozzles) capable of ejecting “fusing agent” (e.g. ink).
However, NG demonstrates that such a feature was routinely used with powder 3D printing with success.  NG teaches “The examples of additive manufacturing described below use a technique in which a light absorbing ink or other suitable coalescing agent is "printed" on to a layer of build material in the desired pattern and then exposed to light to coalesce the patterned build material. Coalescing agents increase light absorption to generate sufficient heat to sinter, melt or otherwise coalesce the patterned build material for solidification directly (as in sintering) or indirectly through cooling (as in melting)” (para. 0008).  NG also teaches “Light source 26 applies light 24 selectively at the direction of controller 56 to coalesce build material treated with coalescing agent, for example as described above with reference to Figs. 3A and 8A”; and “Light source 26 applies light energy to build material to cause the coalescence of portions of the build material according to where coalescing agent has been delivered or has penetrated” (paras. 0023 & 0026).  Finally, “Suitable coalescing agents include water-based dispersions with an active, radiation absorbing binding agent” such as “an ink-type formulation including carbon black as the active material. An example of this ink-type formulation is commercially known as CM997A available from Hewlett-Packard Company” and “Examples of pigment based inks include the commercially available inks CM993A and CE042A, available from Hewlett-Packard Company” (para. 0031).  These are the same “fusing agents” disclosed in 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar selective fusing components of NG to BURRIS in order to allow selective fusing of powder in the device of BURRIS with a reasonable expectation of success.

Prior Art
	The following prior art is pertinent to internal vessels in recycling systems in 3D printers: US 2019/0001413 (Figs. 4-5).
	The following prior art is pertinent to “build unit processing modules” and “3D printed object recovery zones” as disclosed in the specification, used with powder recycling systems in 3D printers: US 2017/0165751 (paras. 0290-95 and Fig. 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743